DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-23, is/are filed on 9/18/2019 are currently pending. Claim(s) 1-17 is/are allowed, 18-23 are rejected.
Allowable Subject Matter
Claim(s) 1-17 are allowed. Claim(s) 18-23 is/are objected to as being dependent upon a rejected base claim, but would be allowable overcoming any rejections applied. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a lid of at least claim 1
a first hole of at least claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-32 of copending Application No. 16/574581.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-32 of copending Application No. 16/574581 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of copending Application No. 16/574368.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of copending Application No. 16/574368 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of copending Application No. 16/574581.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 16/574322 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of copending Application No. 16/574581.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 16/574322 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/574237.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/574237 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of copending Application No. 16/574219.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of copending Application No. 16/574219 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/574474.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/574474 substantially correspond to claims 1-23 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 18-21 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 18-21 recites the limitation “the container.” There is insufficient antecedent basis for this limitation in the claim.
The term "partially close" in claim(s) 19 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what distance is covered by “partially.” 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    682
    654
    media_image1.png
    Greyscale

At best Borey (US 20070227456 A1) teaches a container (2) configured to store liquid and having an upper opening (opening formed by 2 and 3; a metal plate (4 or 8) provided at a bottom of the container; a base (12) to support the bottom of the container; and, a Peltier device (7) provided in the base, wherein the metal plate contacts the Peltier device and the liquid stored in the container (fig. 2) [0003-0009] (claims 1-9).
The claimed invention distinguishes over Borey in that there is no teaching or suggestion of  a lid seated over the upper opening to close the upper opening and having a first hole; a pump (water circulating) having an inlet  to suction liquid stored in the container and an outlet to discharge the liquid through the first hole; further a lid seated over the upper opening to cover the upper opening, wherein liquid discharged from the outlet of the pump is configured to flow over an upper surface of the lid; and further fails to teach a metal plate sealed in and exposed through an opening of the recess; a temperature sensor having a probe provided in the recess.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777